Citation Nr: 1812096	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a compensable disability rating for granulomatous disease of the lungs.


REPRESENTATION

Veteran represented by:	Utah Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to February 1971, May 1971 to May 1975, and May 1987 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board previously remanded the case in May 2017 for further development.  The matter is again before the Board.  


FINDING OF FACT

The Veteran's granulomatous disease of the lungs is not an active pulmonary process and is not manifested by Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted; or a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent; or a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) of 66 to 80 percent predicted.


CONCLUSION OF LAW

The criteria for a compensable disability rating for granulomatous disease of the lungs have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6820-6604 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA's duty to notify was satisfied by letter in January 2012.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.

The Veteran was afforded a VA examination in February 2012 and an addendum VA medical opinion in April 2013.  Pursuant to the May 2017 Board remand, the Veteran's evidentiary record was sent to an appropriate VA examiner for an addendum VA medical opinion.  The examiner considered all relevant evidence of record, to include newly attained medical records from Carbon Medical Service, Lincare, and VA, as directed by the Board.  The examination report contained all opinions requested by the Board.  The RO then readjudicated the Veteran's claim in a November 2017 Supplemental Statement of the Case (SSOC).  As such, the Board finds that the RO substantially complied with the 2017 remand directives and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board has carefully reviewed the VA examination and addendum VA medical opinions of record and finds that the examination reports, along with the other evidence of record, are adequate for purposes of rendering a decision in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

II.  Increased Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Background and Analysis

The Veteran is seeking a compensable disability rating for granulomatous disease of the lungs.  Specifically, the Veteran contends that the symptomatology of his lung disability is more severe than reflected by his currently assigned disability rating.  

By way of history, the Veteran's service treatment records revealed abnormalities in the Veteran's lungs.  An April 1972 chest x-ray showed interstitial markings in both lower lung fields.  A November 1991 chest x-ray revealed infiltrate in the lower lobes.  A May 1992 chest x-ray showed multiple calcified hilar glands and calcified granulomas dispersed throughout both lungs, consistent with an old granulomatous process.  A current process was not noted. 

The Veteran was afforded a Persian Gulf VA examination in June 1994.  Examination of the lungs revealed some interstitial prominence in the lower lung fields bilaterally, but pulmonary function tests were within normal limits.  On a subsequent VA examination in February 1996, chest x-rays showed calcification in the infrahilar regions bilaterally which were likely due to old granulomatous disease.  An October 1997 rating decision granted service connection for granulomatous disease of the lungs, effective June 28, 1994, at a noncompensable disability rating due to the absence of abnormal pulmonary function tests.  In November 2011, the Veteran sought a compensable disability rating for his granulomatous disease of the lungs.

The Veteran's granulomatous disease of the lungs is rated under 6820-6604.  Diagnostic Code 6604 governs ratings for chronic obstructive pulmonary disorder (COPD), and Diagnostic Code 6820 governs ratings for benign neoplasms in any specified part of the respiratory system.  Under Diagnostic Code 6820, the disability is evaluated using an appropriate respiratory analogy.  Thus, the Veteran's disability is rated pursuant to 6820-6604, and the actual rating is derived using the criteria for COPD by analogy.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  
38 C.F.R. § 4.27.  In this case, Diagnostic Code 6604 is used to evaluate the Veteran's lung condition analogous to COPD, because, when, as here, an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Under DC 6604, a 10 percent disability rating is warranted for FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) of 66 to 80 percent predicted.  A 30 percent disability rating is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent disability rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg in (with cardiorespiratory limit).  A 100 percent disability rating is warranted for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or ; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 

The above regulatory criteria, which took effect September 5, 1996, require the use of pulmonary function test results produced after optimum therapy, such as post-bronchodilator.  61 Fed. Reg. at 46, 720 (Sept. 5, 1996).  Additionally, effective October 6, 2006, a new paragraph (d) was added to 38 C.F.R. § 4.96, titled "special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840- 6845."  That regulatory amendment requires pulmonary function tests to rate respiratory conditions except in certain situations, such as when the pulmonary function tests are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3) (2017). 

In addition, the amended criteria direct that post-bronchodilator pulmonary function tests studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4) (2017).  Those amended criteria also direct that, when evaluating a disability based on pulmonary function tests, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied.  38 C.F.R. 
§ 4.96(d)(5) (2017).

Reviewing the relevant evidence of record, the Veteran was afforded a VA examination in February 2012 for his granulomatous disease of the lungs.  The Veteran reported a two-year history of nonproductive recurrent cough and labored breathing during coughing episodes and when climbing stairs.  The VA examiner noted the Veteran's sole diagnosis of granuloma of lung, healed inactive, and indicated that the Veteran's condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The examiner noted that the Veteran had healed and inactive mycotic lesions with no symptoms other than an occasional nonproductive cough.  Pulmonary function testing was not performed due to the Veteran's inability to complete the testing because of a recent transient stroke; however, the examiner noted that pulmonary function testing would not be affected by healed inactive granulomatous disease.

In a June 2012 statement, the Veteran asserted that calcified granulomatous disease never heals itself and is present for the rest of one's life.  He took issue that pulmonary function testing had not been performed during his February 2012 VA examination.  The Veteran reported that sneezing or coughing caused him to grab his chest and bend over due to pain in his lungs.  Eating cereal occasionally caused him to cough and vomit.   

In a July 2012 statement, the Veteran's wife indicated that the Veteran grabbed his chest every time he coughed or sneezed.  She stated that granulomatous disease never goes away.

In a July 2012 VA treatment record, the Veteran reported dyspnea after severe exertion, rare wheezing, and no cough.  He reported a two and a half pack-per-day, 30-year smoking history.  Spirometry testing revealed FEV1 of 66 percent post-bronchodilator.  Subsequent to examination, the Veteran was notified by his VA physician that his pulmonary function study showed restrictive lung disease.  The Veteran was prescribed a steroid inhaler.

In March 2013, the Veteran was provided with an addendum VA medical opinion by the February 2012 VA examiner.  The VA examiner opined that the Veteran's restrictive lung disease had a separate etiology and separate diagnosis from his granulomatous disease and that results from the July 2012 pulmonary function testing were due solely to restrictive lung disease.  The examiner explained that there was evidence of healed inactive granuloma of the lung which would not be expected to reactivate and progress to cause any respiratory problem.  The examiner noted that the Veteran was seen for respiratory symptoms in July 2012 and an old 2009 chest x-ray was viewed, showing mild interstitial scarring but no calcified lesions.  The examiner explained that mild interstitial scaring/fibrosis was the cause of the Veteran's restrictive lung disease.  He further explained that based on medical literature regarding histoplasmosis, active histoplasmosis infection can result in interstitial scarring; however, there was no evidence from the record or the Veteran that he had ever had any illness related to histoplasmosis exposure.

A May 2014 private treatment record noted a diagnosis of COPD and indicated that a computed tomography (CT) scan had revealed hypoventilatory chest with bibasilar dependent atelectasis.  The Veteran was noted to have new oxygen requirements, which was determined to be due to his COPD, high elevation, and his body habitus.

In a June 2015 statement, the Veteran noted that he had experienced problems with his lungs since returning from Iraq.  He stated that his lung problems progressed through the years and that his lungs hurt badly when he sneezed. 

A March 2017 private treatment record reveals the Veteran presented with shortness of breath.  He reported exercise intolerance, shortness of breath when walking but not lying down, and no chest pain, coughing, or wheezing.  The treatment record indicated that the Veteran had started smoking at the age of 13.  The Veteran was assessed with acute exacerbation of chronic obstructive airways disease.

Pursuant to the May 2017 Board remand, an addendum VA medical opinion was obtained in July 2017.  The VA examiner reviewed the Veteran's evidentiary record and noted multiple treatment records which indicated that the Veteran was a longtime smoker, smoking two to three packs per day for at least 30 years.  The examiner also noted the Veteran's weight on many occasions and found his obesity to be "near morbid."  After thorough recitation of pertinent service and post-service treatment records, the examiner indicated that the Veteran's only current lung diagnosis was COPD with chronic use of inhalers and home oxygen.  The examiner explained that, according to the Global Initiative for Chronic Obstructive Lung Disease, COPD was characterized by "persistent respiratory symptoms and airflow limitation due to airway and/or alveolar abnormalities usually caused by significant exposure to noxious particles or gasses."  He noted that the presence of obesity could mask pulmonary function testing findings of obstruction and additionally could represent a portion of the etiology of symptoms such as dyspnea on exertion.  The examiner further explained that "numerous epidemiologic studies indicate that tobacco smoking is overwhelmingly the most important risk factor for COPD."  Based on the foregoing, the examiner opined that the Veteran's current respiratory diagnosis, symptoms, and medications were not related to his service-connected granulomatous lung disability, which did not appear to be an active pulmonary process at this time.  The examiner added that the Veteran's current respiratory condition was COPD and was most likely the result of, and consistent with, the Veteran's significant smoking history.  

Based on the evidence of record, the Board finds that a compensable disability rating for the Veteran's granulomatous disease of the lungs is not warranted, as the criteria for a more severe rating have not been met during the appellate period.  While pulmonary function testing has revealed pulmonary obstruction, the competent evidence of record demonstrates that this obstruction is most likely due to the Veteran's COPD and not his service-connected granulomatous disease of the lungs.  The COPD was linked to smoking and not to an in-service event or injury.  In February 2012, the VA examiner noted healed and inactive mycotic lesions with no symptoms other than an occasional nonproductive cough.  The Veteran was diagnosed with restrictive lung disease in July 2012 and a March 2013 addendum VA medical opinion indicated that his restrictive lung disease was a separate diagnosis from his granulomatous disease of the lungs with a separate etiology.  The addendum opinion also indicted that the results of the July 2012 pulmonary function testing were due to the Veteran's restrictive lung disease, as his healed inactive granuloma of the lung would not be expected to reactivate and progress to cause any respiratory problems.  Further, a July 2017 addendum VA medical opinion noted pertinent medical records and indicated that the Veteran's only current diagnosis was COPD.  The examiner noted that the Veteran had significant and progressive obesity for nearly two decades and a longstanding history of smoking.  He opined that the Veteran's respiratory symptoms were a result of his COPD and not his granulomatous disease of the lungs, as it was not an active pulmonary process at the time.

The Board has considered statements from the Veteran and his wife that describe pain and discomfort believed to be associated with the Veteran's service-connected granulomatous disease of the lungs.  The Veteran and his wife are competent to describe their observations and the Board finds their statements credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an increased disability rating for the Veteran's granulomatous disease of the lungs, as his current respiratory symptoms have been attributed to COPD, which is unrelated to his current service-connected lung disability.

Accordingly, the Board finds that a compensable disability rating for the Veteran's granulomatous disease of the lungs is not warranted.  There is no evidence that his granulomatous disease is active or that his current respiratory symptoms are attributable to his service-connected granulomatous disease of the lungs.  As the preponderance of the evidence is against a compensable disability rating for the Veteran's granulomatous disease of the lungs, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable disability rating for granulomatous disease of the lungs is denied.





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


